DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 14, 2019 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on March 14, 2019.  These drawings are accepted by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“reception circuit” in claim 1;
“estimation processing circuit
“extraction circuit” in claims 1-4 and 7;
“detection circuit” in claims 1-2 and 7;
“estimation circuit” in claims 1, 3-5 and 7;
“classification circuit” in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurono (Japanese Patent Document Publication JP2014052187A) hereinafter “Kurono”.
In regards of claim 1, Kurono teaches a radar apparatus (Kurono paragraph [0103]: “In-vehicle radar device”) comprising:
a reception circuit (Kurono paragraph [0103]: “Receiving antenna 13 Mixer 14 AD converter 15”) that receives a reflected wave signal which is a radar signal reflected by a target by using a plurality of receiving antennas (Kurono paragraph [0014]: “radar device 10 includes a plurality of transmitting antennas 11a to 11d, a plurality of receiving antennas 12a to 12d”; paragraph [0015]:  “The receiving antennas 12a to 12d are arranged so as to be offset in the horizontal direction, and receive the reflected waves, respectively”); and
an estimation processing circuit that estimates a position of the target by using the received reflected wave signal (Kurono Claim 1: “The transmitted wave is reflected by the target, and the vertical orientation calculation unit that calculates the orientation of the virtual image existing underground from the reflected wave reflected on the ground, and the orientation and virtual image of the real image calculated by the vertical orientation calculation unit”), 
wherein the estimation processing circuit includes an extraction circuit, a detection circuit, and an estimation circuit (Kurono paragraph [0019]: “The signal processing unit 18 includes a Fourier transform unit 18a, a peak extraction unit 18b, a horizontal direction calculation unit 18c, a distance / relative velocity calculation unit 18d, and an altitude calculation unit 18e”), and
in the linear array of K elements, assuming that the first to (K-1) elements are sub-array # 1 and the second to K-elements are sub-array # 2, the rotation-invariant J1A is J2A means an operation of extracting the 1st to (K-1) rows of the matrix A, and J2A means an operation of extracting the 2nd to Kth rows of the matrix. That is, as shown in FIG. 3, J1A represents the direction matrix of sub-array # 1, and J2A represents the direction matrix of sub-array # 2. Here, if A is known, Φ can be obtained to estimate the arrival angle of the path…Therefore, the direction of the incoming wave can be estimated from the eigenvalue.”), the detection circuit detects an angle spread in the first direction around the angle of arrival by using the reflected wave signal of the array (Kurono paragraph [0041]: “the angle difference calculation unit 182 calculates the angle difference between the real image vertical direction and the virtual image vertical direction calculated by the vertical direction calculation unit 181”), and the estimation circuit estimates the position of the target in the first direction by using the angle of arrival and the angle spread (Kurono paragraph [0043]: “The height calculation unit 184 calculates the height of the target from the ground by using the angle difference calculated by the angle difference calculation unit 182. Specifically, the height calculation unit 184 uses the angle difference calculated by the angle difference calculation unit 182 to refer to the height of the target from the ground”). 


Regarding claim 3, Kurono teaches claimed invention as shown above for the claim 1, Kurono further teaches the first direction is a vertical direction, and
the extraction circuit calculates, as the angle of arrival, a depression angle estimation value of the reflected wave signal (Kurono Fig. 4, Fig. 6- Annex 1: angles α and θ ; compare to instant application Fig. 2- Annex 2: angles φ1, φ2), and the estimation circuit estimates a height of the target by using the depression angle estimation value and the angle spread (Kurono Abstract: “Then, the in-vehicle radar device 10 calculates the angle difference between the calculated real image vertical direction and the virtual image vertical direction, and calculates the height of the target from the ground by using the calculated angle difference”).

    PNG
    media_image1.png
    902
    710
    media_image1.png
    Greyscale

Annex 1. Kurono Fig 4 and Fig 6. Depression angle and angle spread.

    PNG
    media_image2.png
    616
    978
    media_image2.png
    Greyscale

Annex 2.  Fig. 2 Instant application –depression angle and angle spread.

Regarding claim 4, Kurono teaches claimed invention as shown above for the claim 1, Kurono further teaches the first direction is a horizontal direction (Kurono paragraph [0016]: “The orientation in the horizontal direction can be calculated by arranging the objects shifted in the horizontal direction and calculating using an appropriate angle estimation method”), and 
the extraction circuit calculates, as the angle of arrival, an azimuth angle estimation value of the reflected wave signal (Kurono paragraph [0019]: “The signal processing unit 18 includes…a horizontal direction calculation unit 18c”; paragraph [0022]: “The horizontal orientation calculation unit 18c calculates the horizontal orientation, which is the orientation of the target in the horizontal direction with respect to the ground, using an existing angle estimation method”), and the estimation circuit estimates a width of the target by using the azimuth angle estimation value and the angle spread (Kurono paragraph [0024]: “the horizontal direction calculation unit 18c performs the direction calculation using ESPRIT. Here, although it is known, such ESPRIT will be described with reference to FIG. 3”- Annex 3; Paragraph [0036]: “The vertical direction calculation unit 181 can calculate the vertical direction, which is the direction of the target in the direction perpendicular to the ground, by using a known ESPRIT or the like, similarly to the horizontal direction calculation unit 18c described above”).

    PNG
    media_image3.png
    509
    678
    media_image3.png
    Greyscale

Annex 3- Kurono Fig 3. Horizontal orientation target calculation principles.

Regarding claim 5, Kurono teaches claimed invention as shown above for the claim 1, Kurono further teaches if a direction perpendicular to the first direction is not parallel to a surface of a road extending between the radar apparatus and the target, the estimation circuit corrects the position of the target on a basis of a slope angle of the road (Kurono claim 4: “The comparison unit to be compared and the adjustment unit that adjusts the mounting angle of the own device so that the ground position calculated by the ground position calculation unit and the actual ground position match as a result of comparison by the comparison unit”).

Regarding claim 6, Kurono teaches claimed invention as shown above for the claim 1, Kurono further teaches a classification circuit that classifies the target into any one of a plurality of groups on a basis of the estimated position of the target (Kurono paragraph [0054]: “As a result of being able to appropriately calculate the target height from the angle difference in this way, it is possible to appropriately recognize only the front target without erroneously detecting a signboard or a falling object on the road (classifies the target into any one of a plurality of groups)”).

Regarding claim 7, Kurono teaches a position estimation apparatus for estimating a position of a target by using a reflected wave signal which is a radar signal reflected by the target and received by a plurality of receiving antennas (Kurono paragraph [0103]: “In-vehicle radar device”; paragraph [0014]: “radar device 10 includes a plurality of transmitting antennas 11a to 11d, a plurality of receiving antennas 12a to 12d”; paragraph [0015]:  “The receiving antennas 12a to 12d are arranged so as to be offset in the horizontal direction, and receive the reflected waves, respectively”), comprising:
an extraction circuit that extracts an angle of arrival of the reflected wave signal in the first direction by using the reflected wave signal of a linear array composed of receiving antennas arranged in a first direction among the plurality of receiving antennas (Kurono paragraph [0028-30]: “in the linear array of K elements, assuming that the first to (K-1) elements are sub-array # 1 and the second to K-elements are sub-array # 2, the rotation-invariant J1A is J2A means an operation of extracting the 1st to (K-1) rows of the matrix A, and J2A means an operation of extracting the 2nd to Kth rows of the matrix. That is, as shown in FIG. 3, J1A represents the direction matrix of sub-array # 1, and J2A represents the direction matrix of sub-array # 2. Here, if A is known, Φ can be obtained to estimate the arrival angle of the path…Therefore, the direction of the incoming wave can be estimated from the eigenvalue.”);
a detection circuit that detects an angle spread in the first direction around the angle of arrival by using the reflected wave signal of the array (Kurono paragraph [0041]: “the angle difference calculation unit 182 calculates the angle difference between the real image vertical direction and the virtual image vertical direction calculated by the vertical direction calculation unit 181”); and
an estimation circuit that estimates the position of the target in the first direction by using the angle of arrival and the angle spread (Kurono paragraph [0043]: “The height calculation unit 184 calculates the height of the target from the ground by using the angle difference calculated by the angle difference calculation unit 182. Specifically, the height calculation unit 184 uses the angle difference calculated by the angle difference calculation unit 182 to refer to the height of the target from the ground”).

Regarding claim 8, Kurono teaches a position estimation method for receiving a reflected wave signal which is a radar signal reflected by a target by using a plurality of receiving antennas and estimating a position of the target by using the received reflected wave signal (Kurono title: “Radar device and elevation calculation method”; paragraph [0014]: “radar device 10 includes a plurality of transmitting antennas 11a to 11d, a plurality of receiving antennas 12a to 12d”; paragraph [0015]:  “The receiving antennas 12a to 12d are arranged so as to be offset in the horizontal direction, and receive the reflected waves, respectively”), comprising:
extracting, by using the reflected wave signal of an array composed of receiving antennas arranged in a first direction among the plurality of receiving antennas, an angle of arrival of the reflected wave signal in the first direction (Kurono paragraph [0028-30]: “in the linear array of K elements, assuming that the first to (K-1) elements are sub-array # 1 and the second to K-elements are sub-array # 2, the rotation-invariant J1A is J2A means an operation of extracting the 1st to (K-1) rows of the matrix A, and J2A means an operation of extracting the 2nd to Kth rows of the matrix. That is, as shown in FIG. 3, J1A represents the direction matrix of sub-array # 1, and J2A represents the direction matrix of sub-array # 2. Here, if A is known, Φ can be obtained to estimate the arrival angle of the path…Therefore, the direction of the incoming wave can be estimated from the eigenvalue.”);
detecting an angle spread in the first direction around the angle of arrival by using the reflected wave signal by using the reflected wave signal of the array (Kurono paragraph [0041]: “the angle difference calculation unit 182 calculates the angle difference between the real image vertical direction and the virtual image vertical direction calculated by the vertical direction calculation unit 181”); and
estimating the position of the target in the first direction by using the angle of arrival and the angle spread (Kurono paragraph [0043]: “The height calculation unit 184 calculates the height of the target from the ground by using the angle difference calculated by the angle difference calculation unit 182. Specifically, the height calculation unit 184 uses the angle difference calculated by the angle difference calculation unit 182 to refer to the height of the target from the ground”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kurono in view of Ziskind et al. ("Maximum likelihood localization of multiple sources by alternating projection," in IEEE Transactions on Acoustics, Speech, and Signal Processing, vol. 36, no. 10, pp. 1553-1560, Oct. 1988, doi: 10.1109/29.7543.) hereinafter “Ziskind”.
Regarding claim 2, Kurono teaches claimed invention as shown above for the claim 1.
Kurono further teaches the extraction circuit extracts NW angles, as the angle of arrival, (NW is an integer greater than or equal to 1) in the first direction (Kurono paragraph [0025-26]: “the arrival direction of the incoming wave( that is, the reflected wave) is estimated from the phase difference between the two subarrays…the number of incoming waves is L, and the direction of the i-th incoming wave is θi (i = 1, 2, ..., L)”). 
Kurono does not teach the angle of arrival as maximum likelihood angles corresponding to a maximum likelihood value calculated in a maximum likelihood estimation process performed for the first direction, and
wherein the detection circuit extracts NW extremum angles corresponding to at least one extremum including the maximum likelihood value of an evaluation function used in the maximum likelihood estimation process and calculates the angle spread on a basis of a distribution of the extremum angles in the first direction around the maximum likelihood angle.
Ziskind teaches the angle of arrival as maximum likelihood angles corresponding to a maximum likelihood value calculated in a maximum likelihood estimation process performed for the first direction (Ziskind section III lines 1-2: “we derive the Maximum Likelihood (ML) estimator of the source locations”), and
wherein the detection circuit extracts NW extremum angles corresponding to at least one extremum including the maximum likelihood value of an evaluation function used in the maximum likelihood estimation process and calculates the angle spread on a basis of a distribution of the extremum angles in the first direction around the maximum likelihood angle (Ziskind page 1555 column 1 line 15-17: “Thus, the maximum likelihood estimate of the parameter θ (the extremum angles) is obtained by maximizing the log-likelihood function”; lines  25-31: “it follows that the Maximum Likelihood estimator is obtained by searching over the array manifold for those q steering vectors that form the q-dimensional signal subspace which is “closest” to the vectors { x( t )}, where closeness is measured by the modulus of the projection of the vectors onto this subspace”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar apparatus of Kurono to include the angle of arrival as maximum likelihood angles corresponding to a maximum likelihood value calculated in a maximum likelihood estimation process of Ziskind in order to “calculate the height of the target from the ground using the angle difference” (Kurono). As in the radar apparatus of Kurono, it is within the capabilities of one of ordinary skill in the art to include the angle of arrival as maximum likelihood angles corresponding to a maximum likelihood value calculated in a maximum likelihood estimation process of Ziskind with the predicted result of enabling “calculating the height of the target from the ground using the angle difference” as needed in Kurono.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Araki (Japanese Patent Document Publication JP2002107440A) teaches a method and device for detecting direction;
J. Li and P. Stoica, "MIMO Radar with Colocated Antennas," in IEEE Signal Processing Magazine, vol. 24, no. 5, pp. 106-114, Sept. 2007, doi: 10.1109/MSP.2007.904812.
Kanamoto et al. (U.S. Patent Application Publication 2010/0271254A1) teaches an electronic scanning type radar device, estimation method of direction of reception wave, and program estimating direction of reception wave;
Schoor et al. (U.S. Patent Application Publication 2014/0347208A1) teaches a method for evaluating obstacles in a driver assistance system for motor vehicles;
Shingyoji et al. (U.S. Patent Application Publication 2007/0013576A1) teaches a radar system and vehicle controller incorporating radar system;
Kishida et al. (U.S. Patent 6429804B1) teaches a motor-vehicle-mounted radar apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648